Citation Nr: 1013970	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board observes that the Veteran's substantive appeal (VA 
Form 9) is not of record.  However, documentation contained 
in the claims file reflects that such was received in January 
2009 and that the Veteran did not request a Board hearing in 
connection with his appeal.  Moreover, in October 2009, the 
Veteran's representative offered argument on the matter 
before the Board.  Therefore, while his substantive appeal is 
not of record, the Board finds that the Veteran perfected his 
appeal in a timely manner and there is no prejudice to him in 
proceeding with a decision at this time. 


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral 
hearing loss as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, February 
2008 letter, sent prior to the initial unfavorable AOJ 
decision issued in September 2008, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letter informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment records and VA treatment records have been obtained 
and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  The Veteran has also been provided with a VA 
examination in July 2008 order to adjudicate his service 
connection claim.  In this regard, the Board observes that 
the examiner indicated that he could not offer an opinion 
regarding any nexus between the Veteran's bilateral hearing 
loss and his military service without resorting to 
speculation.  The Court has held that, once VA undertakes the 
effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  However, while the examiner 
indicated that he could not offer an opinion regarding the 
etiology of the Veteran's bilateral hearing loss, the Board 
finds that a remand to obtain another opinion is not 
necessary.  In this regard, as will be discussed in detail 
below, the evidence of record fails to demonstrate a current 
hearing loss disability as defined by VA regulations.  In 
this regard, the Court has held that in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim).  
Therefore, a remand for an opinion is not necessary to decide 
the Veteran's claim as there is no evidence that he has a 
current bilateral hearing loss disability for VA purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was exposed to excessive noise 
during his military service, to include artillery and 
generator noise, and now currently has bilateral hearing 
loss.  Therefore, he claims that service connection is 
warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that on his 
October 1979 enlistment examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
25
LEFT
20
15
15
25
15

A July 1985 audiogram revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
10
10
10
15
10

A November 1988 audiogram revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
10
LEFT
25
20
25
25
30

In December 1988, an audiogram was conducted and it was noted 
that the Veteran's hearing was found to be essentially within 
normal limits bilaterally except for a mild loss at 8000 
Hertz in the left ear.  Specifically, such reflected that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
20
20
25
25
25

Speech discrimination was noted to be 100 percent 
bilaterally. 

As indicated previously, the Veteran claims that he was 
exposed to acoustic trauma, to include artillery and 
generator noise, during his military service.  The Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with his military 
occupational specialties of cannon crewmember and laundry and 
bath specialist, as noted by service personnel records.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Therefore, the Board finds that the Veteran was 
exposed to acoustic trauma during his military service.

A June 2007 VA treatment record reflects that the Veteran 
noted a bilateral hearing loss.  Tests results indicated 
hearing within normal limits from 250 to 2000 Hertz sloping 
to a mild loss at 4000 to 8000 Hertz bilaterally.  Speech 
discrimination was excellent bilaterally.  The remainder of 
the Veteran's post-service records are negative for 
complaints, treatment, or diagnoses of hearing difficulty. 

On VA examination in July 2008, the examiner reviewed the 
claims file.  He indicated that the Veteran's October 1979 
enlistment examination revealed hearing within normal limits 
bilaterally.  It was also observed that a July 1985 audiogram 
showed hearing within normal limits in the right ear and a 
mild 30-decibel loss at 4000 Hertz in the left ear.  The 
examiner further noted that a December 1988 audiogram showed 
hearing within normal limits up to and including 6000 Hertz, 
with a moderate loss at 8000 Hertz in the right ear and a 
moderately severe loss in the left ear.  Additionally, it was 
observed that a June 2007 audiogram revealed a mild loss at 
4000 Hertz bilaterally.  

At the time of the examination, the Veteran complained of a 
bilateral, progressive hearing loss, greater on the left, of 
sudden onset in the early 1990's.  He gave a history of 
exposure to generator noise in a laundry and bath service for 
four years during service.  On an audiogram, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
30
LEFT
20
20
25
35
30

Speech discrimination was noted to be 96 percent bilaterally.  
The examiner diagnosed a mild sensorineural hearing loss at 
3000 Hertz, 4000 Hertz, and 6000 Hertz bilaterally.  
Sensitivity for speech was normal bilaterally and speech 
recognition scores were excellent bilaterally.  

Based on the preceding evidence, the Board finds that the 
record fails to demonstrate a current diagnosis of bilateral 
hearing loss as defined by VA regulations.  In this regard, 
the Board observes that, relevant to both ears, there is no 
evidence that the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Therefore, the Board finds that, while the Veteran was 
exposed to acoustic trauma during his military service, he 
does not have a current diagnosis of bilateral hearing loss 
as defined by VA regulations.  Id.  Therefore, in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  See Degmetich, supra; Brammer, 
supra; McClain, supra.  Accordingly, the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


